Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to teach or make obvious the claimed home appliance comprising: a cabinet; an object containing portion disposed in the cabinet and configured to receive an object to be treated; a door provided on the cabinet and configured to open and close the object containing portion; a camera disposed on the cabinet or the door; a user interface; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instruction that’s, when executed by the at least one processor, perform operations comprising : obtaining a machine-learning result from a machine-learning operation based on first image information previously acquired by the camera, and first treatment information previously acquired through the user interface; performing augmentation and classification of second image information; generating and setting second treatment information; and controlling the home appliance based on the second treatment information, wherein the machine-learning operation is configured to generate an increasing number of combinations of a plurality of mutually-distinguished image information and a plurality of treatment information corresponding to the plurality of mutually-distinguished image information.
The prior art teaches the cabinet; object containing portion; door; camera; user interface; at least one processor; and at least one computer memory. Furthermore, CHOI et al. (KR1020140073197, cited by Applicants) teaches to use a camera to capture the laundry and care labels and update washing modes based on the extracted information. However, the specifics of the claimed instructions, such as performing augmentation and classification, iterating the image generation and generating an increasing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711